Per Curiam.
This cause having heretofore been submitted to the Court upon the transcript of the record of *496the judgment aforesaid, and briefs and argument of counsel for the- respective parties, and the record having been seen and inspected, and the Court being* now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said decree; it is, therefore, considered, ordered and adjudged by the Court that the said decree of the' Circuit Court be, and the same is hereby, affirmed.
All concur.